Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed July 1, 2022 is acknowledged.  Claims 1, 11, 13, and 17 are amended.  Claims 1-18 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed April 4, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavinka et al., US 2003/0214874 (Hlavinka) in view of Lee, US 6369394 (Lee).
Regarding claim 1, Hlavinka discloses an irradiation device (abstract, figs. 12-14, 27) comprising:
A processing container (REF 35) including a first chamber (top of REF 35, REF 3510, fig. 27), a second chamber (bottom of REF 35, REF 3520, fig. 27) and at least one narrow passage (REF 3700, fig. 27) in fluid communication at a first end with the first chamber and at a second end with the second chamber;
A rotatable table (REF 400, 410, figs. 12-14) on which the processing container (REF 35) is mounted, the table having a first state (REF 35 at top of REF 410) wherein the first chamber is disposed at a higher elevation than the second chamber and a second state (REF 35 at bottom of REF 410) wherein the second chamber is disposed at a higher elevation than the first chamber; and
A UV light source disposed proximate to the narrow passage and configured to irradiate fluid passing through the narrow passage (¶ 0010, 0019, 0062-0063).
While Hlavinka recognizes the importance of minimizing over-exposure of biological fluid to UV radiation (¶ 0005, 0016-0017, 0059), Hlavinka does not disclose a device wherein the UV light source is configured to irradiate only the narrow passage. However, Lee discloses devices for irradiating biological fluid (abstract, figs. 1-4) where a UV light source (REF 18, 24, C4/L58-62) is positioned at a narrowing passage of fluid within a bag and configured to only illuminate fluid within the narrow passage.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Hlavinka to incorporate a discrete UV light source configured as described in Lee in order to prevent over-exposure of components to UV light, to control the optical path length of said UV light, and to increase the efficiency and safety of UV irradiation treatments for biological fluids (Lee, C2/L43-54).
Regarding claim 2, Hlavinka (in view of Lee) discloses a device wherein the first chamber (REF 3510, fig. 27) has a curved wall that defines a first volume, the curved wall tapering to define the at least one narrow passage (REF 3700) at least in part, and the second chamber (REF 3520) has a curved wall that defines a second volume, the curved wall tapering to define the at least one narrow passage at least in part.
Regarding claims 3-5, Hlavinka (in view of Lee) discloses additional embodiments (¶ 0054, see “US 2002/0138066), hereinafter referred to as “Manica”) where the container (Manica, figs. 13-14) comprises a plurality of narrow passages (separated by REF 699) in fluid communication at a first end with the first chamber and at a second end with the second chamber.  Manica further discloses that the container comprises a passage in fluid communication with the first chamber at a first end and the second chamber at the second end, the passage having a passage wall (enclosure of figs. 13-14) and a plurality of baffles (REF 699, see “sub-compartments”, ¶ 0065) disposed in the passage to define the plurality of narrow passages between said plurality of baffles and the passage wall.
Regarding claim 6, Hlavinka (in view of Lee) discloses a device wherein the first chamber has a different shape than the second chamber (figs. 12-13 accommodating fluidic connectors).
Regarding claim 7, Hlavinka (in view of Lee) discloses a device wherein the container has a longitudinal axis and a lateral axis, and the first and second chambers have a length in a direction of the longitudinal axis and a width in a direction of the lateral axis, and at least one of the length and the width of the first chamber (proximate to REF 3700) is different than the at least one of the length and the width of the second chamber (at the widest section of REF 3520).
Regarding claim 8, Hlavinka (in view of Lee) discloses a device wherein the container comprises at least one port (see ports proximate to the first chamber, figs. 13, 27) to permit fluid communication with the first chamber or the second chamber.
Regarding claims 9-10, Hlavinka (in view of Lee) discloses a device wherein the first chamber and the second chamber are disposed along a longitudinal axis (from REF 3510 to REF 3520) of the processing chamber, and the table is rotatable about a table axis that is orthogonal to the longitudinal axis (fig. 14).
Regarding claim 11, Hlavinka (in view of Lee) discloses a device wherein the table has a table surface (REF 410) on which or to which the processing container (REF 35) is attached (via REF 471/472), and the table axis (i.e. ‘z’ axis) is orthogonal to the table surface.
Regarding claim 12, Hlavinka (in view of Lee) discloses a device wherein the table revolves about the table axis to move the first and second chambers between the first and second states (fig. 14).
Regarding claim 13, Hlavinka (in view of Lee) discloses a device further comprising a motor attached to the table to rotate the table about the table axis (Claim 28).
Regarding claim 14, while Hlavinka (in view of Lee) does not explicitly disclose a controller coupled to the motor to actuate the motor to rotate the table about the table axis, it would have been obvious to one having ordinary skill in the art to broadly provide a control means, since it has been held that providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art (MPEP 2144.04, Section III).
Regarding claim 15, Hlavinka (in view of Lee) discloses a device wherein the UV light source comprises an array of UV LEDs (¶ 0068, Claim 31).
Regarding claim 16, Hlavinka (in view of Lee) discloses a system for processing biological fluid (abstract, fig.1) comprising:
A cell separator (¶ 0047) configured to separate a biological fluid into at least two streams of cell components; and
An irradiation system as relied upon above, the processing container couplable to the cell separator (via fluidic connectors disposed proximate the first chamber) to receive the cell components of the at least one of the at least two streams.
Regarding claim 17, Hlavinka (in view of Lee) discloses a system wherein the cell separator comprises a reusable apparatus (¶ 0047) and a disposable fluid circuit (REF 31, fig. 5) mounted to or on the reusable apparatus, the fluid circuit couplable to the processing chamber (fig. 5).
Regarding claim 18, Hlavinka (in view of Lee) discloses a system wherein the processing container is detachable from the fluid circuit (via fluidic connectors disposed proximate the first chamber).
Response to Arguments
Applicant’s arguments, filed July 1, 2022, with respect to the rejection(s) of claim(s) 1-13 and 15-18 under 35 U.S.C. 102 a1/a2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, US 6369394.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779